ORDER

Ronald Hill, an Ohio resident proceeding pro se, appeals a district court order dismissing his complaint filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary and injunctive relief, Hill sued Cuyahoga Support Enforcement Agency (“CSEA”) Hearing Officer Diane Elting and the CSEA. Hill alleged that the defendants denied him equal protection and procedural due process by failing to comply with Ohio law when they issued orders regarding paternity and child support. The district court granted Hill in forma pauperis (“IFP”) status, screened the complaint, and sua sponte dismissed the case as frivolous. See 28 U.S.C. § 1915(e). The court held that res judicata barred Hill’s suit because the court had previously dismissed two nearly identical actions as frivolous.
In his timely appeal, Hill argues that the district court erred by concluding that the compláint was frivolous.
Upon de novo review, we conclude that the district court properly dismissed Hill’s complaint as frivolous under 28 U.S.C. § 1915(e)(2). See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997). This is Hill’s third lawsuit against the defendants arising out of the paternity and child support proceedings. District Court Judges Oliver and Gaughan dismissed Hill’s earlier actions as frivolous, holding that they lacked an arguable basis in law. The § 1915(e) dismissals of Hill’s two earlier IFP complaints have res judicata effect and establish that Hill’s third IFP complaint is frivolous for purposes of § 1915(e). See Denton v. Hernandez, 504 *322U.S. 25, 34, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992); Waller v. Groose, 38 F.3d 1007, 1008 (8th Cir.1994).
Hill’s complaint was frivolous because it lacked an arguable basis in law. See Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Accordingly, we affirm the district court’s order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.